
	
		I
		111th CONGRESS
		2d Session
		H. R. 5627
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2010
			Mr. Rahall (for
			 himself, Mr. Filner,
			 Ms. Norton,
			 Ms. Corrine Brown of Florida,
			 Ms. Eddie Bernice Johnson of Texas,
			 and Mr. Cummings) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Small Business, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Hiring Incentives to Restore Employment Act
		  to assist small business concerns owned and controlled by veterans, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Commerce for Defenders Act of
			 2010.
		2.Small business
			 concerns owned and controlled by veteransTitle IV of the Hiring Incentives to Restore
			 Employment Act (Public Law 111–147) is amended by adding at the end the
			 following:
			
				FSmall business
				concerns owned and controlled by veterans
					461.Small business
				concerns owned and controlled by veterans
						(a)General
				ruleIn the awarding of
				contracts and subcontracts using amounts made available under titles I, III,
				and V of SAFETEA–LU (Public Law 109–59), subtitles A and C of this title, and
				section 403 of title 23, United States Code, a preference shall be given to the
				use of small business concerns owned and controlled by veterans.
						(b)EligibilityA small business concern owned and
				controlled by veterans shall be eligible for the preference under subsection
				(a) if such concern is listed in the database maintained pursuant to section
				8127(f) of title 38, United States
				Code.
						.
		
